Appeal from a judgment of a city magistrate, holding a Court of Special Sessions of the City of New York, Borough of Queens, convicting appellant of a violation *883of subdivision 3 of section 161 of the Labor Law (Cons. Laws, chap. 31), requiring that employees be given one day of rest in each week, and fining appellant fifty dollars. Judgment of conviction reversed on the law, information dismissed, and fine remitted. The violation charged in the information was not established at the trial, and the violation urged by respondents on the appeal was neither charged in the information nor shown by the evidence. Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ., concur.